     Case: 1:18-cr-00629 Document #: 40 Filed: 04/22/19 Page 1 of 1 PageID #:78

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:18−cr−00629
                                                       Honorable Matthew F. Kennelly
Elijah Murphy
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 22, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly as to Elijah Murphy:
Status hearing held on 4/22/2019. Oral ruling made on motion to suppress [26]. Motion to
suppress [26] is granted for reasons stated in open court. The 5/20/2019 jury trial is
vacated. Status hearing set for 5/1/2019 at 9:30 a.m. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
